Citation Nr: 0304195	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02 07 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as a veteran for Department of 
Veterans Affairs (VA) benefits purposes.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Kilcoyne






INTRODUCTION

This decision arises out of a February 1998 application for 
VA benefits which was denied in a subsequent series of rating 
actions entered by the Manila, Philippines regional office 
(RO).  The basis for the denial was a lack of veteran status 
on the part of the claimant.  In examining the procedural 
posture of this case, it appears the RO construed 1998 and/or 
1999 rating actions that considered the question of veteran 
status to be final decisions on that matter.  Therefore, more 
recent rating actions addressing that question have 
considered whether new and material evidence has been 
submitted to reopen the original claim.  In examining the 
file in its entirety, however, it appears that the original 
1998 claim has been continuously prosecuted by the appellant, 
such that the more appropriate analysis is one that addresses 
the underlying merits.  The decision below reflects that 
merits analysis. 

In addition to the foregoing, it is observed that on his 
substantive appeal, the appellant requested a hearing before 
a member of the Board of Veterans' Appeals (Board) at the RO.  
At a hearing conducted by a Decision Review Officer in June 
2002, however, that request was withdrawn. Accordingly, no 
hearing before a Board member (now called a Veterans Law 
Judge) has taken place, and the case is ready for final 
review.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  The appellant did not have active service in the United 
States Armed Forces, to include service as a member of the 
Philippine Commonwealth Army, with the Philippine Scouts, or 
with the recognized guerillas, in the service of the United 
States Armed Forces.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a veteran 
for VA benefits purposes are not met.  38 U.S.C.A. § 101(2) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.40, 3.203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it is noted that a significant change 
in the law occurred on November 9, 2000, when the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  With exceptions not relevant here, these  
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the claimant of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the appellant was notified of the information 
necessary to substantiate his claim by means of his receipt 
of letters explaining the basis for the denial of benefits 
dated in July 1998, March 1999, December 1999, and March 
2001.  Likewise, the May 2002 statement of the case and June 
2002 supplemental statement of the case set forth the 
rationale for denying the benefit sought, and what was 
necessary to consider the appellant a veteran for VA 
purposes.  Further, the statement of the case cited to the 
relevant regulations supporting the decision that was 
reached, and set out pertinent provisions of the VCAA.  In 
view of these facts, there is no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed to substantiate his claim, and it may be concluded 
that he is aware of both his and VA's responsibility in 
obtaining that evidence.   

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, given the nature of the issue on appeal, the relevant 
assistance consists of a verification with the appropriate 
U.S. authorities regarding any military service by the 
claimant with the U.S. military.  That has been accomplished.  
Under these circumstances, it is concluded that the duty to 
assist requirements of the VCAA, like the notice requirements 
of that law, have been met.  

The appellant essentially contends that he served as a 
guerrilla with the U.S. military during the occupation of the 
Philippines by the Japanese during World War II, and that 
this service should permit him to be recognized as a veteran 
for VA purposes.  In support of this contention, the 
appellant submitted a number of documents.  These included 
1997 and 1999 "Certification[s]" from the Armed Forces of 
the Philippines on which the appellant is described as having 
been a Guerrilla with a particular military unit between 1942 
and 1946.  The appellant also submitted a photocopy of a 
February 1946 "Affidavit for Philippine Army Personnel" on 
which he is identified as a "Civilian guerrilla" associated 
with the "3rd Prov. Bn. 2nd Pang. Regt.," as well as a 
photocopy of a February 1946  "Identification Pass for 
Enlisted Men" apparently issued by the 3rd Provisional 
Battalion, 2nd Pang. Regiment.  

For its part, the RO contacted the U.S. Army Reserve 
Personnel Center to ascertain whether the claimant had 
service with the Armed Forces of the United States for 
purposes of recognizing him as a veteran for VA purposes.  
The response from that organization, received in November 
1998, was that the claimant had "no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas in the service of the United States Armed 
Forces."  A follow-up request was made by the RO to this 
organization in November 1998, to clarify whether variations 
in spelling of the claimant's name made a difference in their 
response.  In January 1999, that organization advised "no 
change warranted in prior negative finding." (Emphasis in 
the original.)  

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran.  The term "veteran" is defined in 
38 U.S.C.A. § 101(2) as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
Under 38 C.F.R.§ 3.40, certain service with the Commonwealth 
Army of the Philippines, with the Philippine Scouts, and 
guerilla service is included for VA benefits purposes.

Under 38 C.F.R. § 3.203(a), the VA may only accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department, if the evidence meets the 
following conditions:

(1) The evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy is issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and
(2) The document contains needed information as to length, 
time and character of service; and
(3) In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203 (a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. § 203 (c) 
(2002).  Certification of service is a prerogative of the 
service department, and the VA has no authority to amend or 
change their decision.  Moreover, the United States Court of 
Appeals for Veterans Claims has held that findings by a 
United States service department verifying or denying a 
person's service are binding and conclusive upon the VA.  See 
Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. 
Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

As indicated above, the appellant in this case did not submit 
any documents issued by a United States service department to 
support his claim of service with the U.S. Armed Forces.  
Therefore, he did not meet the criteria set forth under 
38 C.F.R. § 3.203(a), and a verification of his service was 
warranted from the service department.  The relevant service 
department response to the RO's request for verification was 
that the claimant had "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces."  (This conclusion, it is observed, is consistent 
with the characterization of the appellant as a "Civilian 
guerrilla" in the 1946 "Affidavit for Philippine Army 
Personnel.")  The service department's determination that 
the appellant did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces, 
is binding on the VA.  While it may well be that the 
Philippine Government recognizes the appellant's activities 
during World War II as military service, the VA is bound by 
U.S law and regulations on the subject as set forth above, 
and absent relevant, recognized military service, there is no 
basis to consider the appellant a veteran for VA benefits 
purposes.  Accordingly, this appeal is denied.  


ORDER

Entitlement to recognition as a veteran for VA benefits 
purposes is denied.



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

